MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                               FILED
this Memorandum Decision shall not be
                                                                Oct 19 2016, 8:09 am
regarded as precedent or cited before any
court except for the purpose of establishing                         CLERK
                                                                 Indiana Supreme Court
the defense of res judicata, collateral                             Court of Appeals
                                                                      and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                       Gregory F. Zoeller
La Porte, Indiana                                        Attorney General of Indiana

                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Natasha Peters,                                          October 19, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         46A03-1602-CR-452
        v.                                               Appeal from the La Porte Superior
                                                         Court
State of Indiana,                                        The Honorable Michael Bergerson,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         46D01-1506-F3-522



Altice, Judge.


                                         Case Summary




Court of Appeals of Indiana | Memorandum Decision 46A03-1602-CR-452 | October 19, 2016   Page 1 of 4
[1]   Natasha Peters appeals the trial court’s twenty-year enhancement of her

      sentence for being a habitual offender. She claims that the trial court abused its

      discretion in its weighing of certain mitigating factors. Additionally, Peters asks

      that we exercise our authority to review and revise her sentence to provide more

      weight to those mitigating factors.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On June 25, 2015, the State charged Peters with robbery, a Level 3 felony.

      Shortly after the State added a habitual offender allegation, Peters pled guilty as

      charged. The plea agreement provided that Peters would receive ten years

      executed for the robbery and the trial court would have discretion with regard

      to the habitual offender enhancement. On January 28, 2016, the trial court

      sentenced Peters to ten years for robbery, enhanced by twenty years for being a

      habitual offender. The court ordered the entire sentence executed in the

      “Indiana Department of Correction Therapeutic Community for chemically

      addicted offenders”. Appendix at 52. The trial court indicated in its sentencing

      order that Peters “shall have the right to file a Modification upon successful

      completion of the Therapeutic Community Program, to serve the balance of

      [her] sentence [in the] LaPorte County Community Correction Work Release

      Program.” Id.


                                          Discussion & Decision



      Court of Appeals of Indiana | Memorandum Decision 46A03-1602-CR-452 | October 19, 2016   Page 2 of 4
[4]   Initially, Peters argues that the trial court abused its discretion “in giving little

      weight to the mitigating factors of [her] plea of guilty to the Habitual Offender

      charge and the undue hardship on her family”.1 Appellant’s Brief at 8. This issue

      is a nonstarter because we are proscribed from finding that a trial court abused

      its discretion in the weighing of aggravating and mitigating factors. See

      Anglemeyer v. State, 868 N.E.2d 482, 491 (Ind. 2007) (“Because the trial court no

      longer has any obligation to ‘weigh’ aggravating and mitigating factors against

      each other when imposing a sentence, unlike the pre-Blakely statutory regime, a

      trial court can not now be said to have abused its discretion in failing to

      ‘properly weigh’ such factors.”), modified on reh’g, 875 N.E.2d 218 (Ind. 2007).


[5]   Peters also asks that we exercise our authority under Ind. Appellate Rule 7(B)

      to revise her sentence “to give her additional weight for the mitigating factors of

      pleading guilty and the undue hardship that her lengthy incarceration will

      impose on her family and child”. Appellant’s Brief at 11.


[6]   Pursuant to App. R. 7(B), we may independently review and revise a sentence

      “if, after due consideration of the trial court’s decision, [we find] that the

      sentence is inappropriate in light of the nature of the offense and the character

      of the offender.” Our review in this regard is “very deferential” to the trial

      court. See Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “Such deference

      should prevail unless overcome by compelling evidence portraying in a positive



      1
        The trial court found three mitigating factors in this case: Peters’s guilty plea, the undue hardship on her
      family, and her expression of remorse.

      Court of Appeals of Indiana | Memorandum Decision 46A03-1602-CR-452 | October 19, 2016                Page 3 of 4
      light the nature of the offense (such as accompanied by restraint, regard, and

      lack of brutality) and the defendant’s character (such as substantial virtuous

      traits or persistent examples of good character).” Stephenson v. State, 29 N.E.3d
111, 122 (Ind. 2015). Peters bears the burden of persuading us that her sentence

      is inappropriate. See Conley, 972 N.E.2d at 876.


[7]   Peters makes no attempt to address the nature of the offense or her character.

      In fact, her brief is entirely devoid of any mention of the facts underlying her

      robbery conviction. And she does not discuss how her guilty plea or the

      hardship on her family relate to the nature of the offense or her character.

      Accordingly, she has waived this issue for our review. See Day v. State, 898
N.E.2d 471, 472 (Ind. Ct. App. 2008); see also Ford v. State, 718 N.E.2d 1104,

      1107 n.1 (Ind. 1999).


[8]   Judgment affirmed.


[9]   Bradford, J. and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 46A03-1602-CR-452 | October 19, 2016   Page 4 of 4